UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7571


HOWARD HINES,

                Plaintiff - Appellant,

          v.

STATE OF MARYLAND,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-01260-PJM)


Submitted:   February 24, 2011            Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Hines, Appellant Pro Se.    Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howard   Hines     appeals     the   district     court’s   order

dismissing his complaint seeking injunctive relief.                  We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 Hines

v. Maryland, No. 8:10-cv-01260-PJM (D. Md. filed Oct. 27, 2010 &

entered Oct. 28, 2010).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the     court   and   argument   would    not   aid   the

decisional process.

                                                                     AFFIRMED




                                      2